                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

GLEN DOTSON,                                     )
                                                 )
                 Movant,                         )
                                                 )
         v.                                      )         No. 4:19CV113 HEA
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                 Respondent,                     )

                           OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on movant’s pro se motion to vacate, set aside or correct

his sentence. The motion is a second or successive motion within the meaning of 28

U.S.C.§§ 2244 & 2255 but has not been certified by the United States Court of Appeals for the

Eighth Circuit as required by the AEDPA. As a result, the motion will be denied and dismissed

as successive.

                                          Background

       On May 12, 2008, a jury found movant Glen Dotson guilty of conspiracy to commit

murder-for-hire and conspiracy to deliver a firearm to a convicted felon. On October 9, 2008,

Movant was sentenced to 240 months incarceration in federal prison. United States v. Dotson,

No. 4:05CR605 HEA (E.D.Mo.). Movant appealed his conviction and sentence to the Eighth

Circuit United States Court of Appeals, which, on July 7, 2009, affirmed his conviction and

sentence. United States v. Dotson, No. 08-3446 (8th Cir. 2009).

       Movant filed his first motion for post-conviction relief under 28 U.S.C. § 2255 on May

14, 2010. Dotson v. United States, 4:10-CV-888 HEA (E.D.Mo.). The District Court denied the

motion to vacate on April 18, 2013. Id. The Eighth Circuit Court of Appeals rejected movant’s
request for certificate for appealability. Dotson v. United States, No. 13-2002 (8th Cir. 2013).

Movant filed a motion to reopen his post-conviction proceedings in the District Court on June

23, 2014. The Court denied his request on June 25, 2014. Movant appealed, and the Eighth

Circuit denied his appeal on December 1, 2014. See Dotson v. United States, No. 14-2838 (8th

Cir. 2014).

       Movant filed the instant motion to vacate on January 24, 2019. 1 In the instant motion to

vacate, movant claims that the United States Supreme Court’s decision in Sessions v. Dimaya,

138 S.Ct. 1204 (April 17, 2018), applies to invalidate his sentence. 2 Thus, movant seeks to have

his criminal conviction and sentence at least partially set aside on the grounds outlined by the

Supreme Court in Dimaya and Johnson.




1
 Movant has also filed a pro se motion in his criminal case challenging the validity of his
sentence. The Court will deny his motion as it is duplicative of the instant motion to vacate his
sentence in the instant action.
2Movant’s request for relief relies under the Johnson holding that the residual clause of the

Armed Career Criminal Act (“ACCA”) is unconstitutionally vague. The Johnson case focused
upon the ACCA, which mandates sentencing enhancements for defendants previously convicted
of three or more “violent felonies.” 18 U.S.C. § 924(a). The Johnson court invalidated a portion
of the ACCA called the residual clause, which concerned prior convictions for a “violent felony”
that “otherwise involves conduct that presents a serious risk of potential risk of physical injury to
another.” 18 U.S.C. § 923(e)(2)(B); see Johnson, 135 S.Ct. 2551 (addressing Johnson
petitioner’s conviction of being a felon in possession of a firearm in violation of 18 U.S.C. §
922(g)). Although movant was not sentenced under the ACCA provisions at issue in Johnson,
movant asserts that the Johnson analysis and holding should be extended to his “crime of
violence” conviction under 18 U.S.C. § 924(c). In Dimaya, the Supreme Court held that the
similarly-worded criminal law, 18 U.S.C. § 16(b), is unconstitutionally vague, but it “express[ed]
no view” as to whether 18 U.S.C. § 924(c)(3)(B) fails for the same reason. However, not only is
movant’s argument secondary and successive, but also this Court also must be mindful of the
holding in United States v. Prickett, 839 F.3d 697 (8th Cir. 2016), cert. denied, 138 S. Ct. 1976
(May 14, 2018).
                                                 2
                                              Discussion

       Under 28 U.S.C. § 2255(h):

       A second or successive motion must be certified as provided in section 2244 by a panel
       of the appropriate court of appeals to contain--

              (1) newly discovered evidence that, if proven and viewed in light
              of the evidence as a whole, would be sufficient to establish by
              clear and convincing evidence that no reasonable factfinder would
              have found the movant guilty of the offense . . .

       Absent certification from the United States Court of Appeals, this Court lacks authority

under § 2255 to grant movant’s requested relief. As a result, the motion shall be denied and

dismissed as successive.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion to vacate, set aside, or correct

sentence under 28 U.S.C. § 2255 is DENIED and DISMISSED as SUCCESSIVE.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       An Order of Dismissal will be filed separately.

       Dated this 19th day of March, 2019




                                            ___________________________________
                                                 HENRY EDWARD AUTREY
                                             UNITED STATES DISTRICT JUDGE




                                               3
